Citation Nr: 0027707	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  99-13 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1969.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

A hearing was held before a hearing officer at the RO in June 
1999, and the hearing officer's decision was entered in 
October 1999.  


FINDINGS OF FACT

1.  The claim of entitlement to service connection for PTSD 
is plausible.  

2.  The medical evidence does not establish a diagnosis of 
PTSD which has been linked to active duty.   


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for PTSD 
is well grounded.  38 U.S.C.A. § 5107 (West 1991).  

2.  PTSD was not incurred in or aggravated by active military 
service. 38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 
1991); 38 C.F.R. §§ 3.303, 3.304(f) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question to be answered concerning the 
veteran's claim for service connection for PTSD is whether he 
has presented evidence of a well grounded claim, that is, one 
which is plausible and meritorious on its own or capable of 
substantiation.  38 U.S.C.A. § 5107(a); see Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  If a claimant does not 
submit evidence of a well grounded claim, VA is under no duty 
to assist him in developing facts pertinent to such claim.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  For the reasons 
set forth below, the Board finds that the veteran has met his 
burden of submitting evidence to support a belief by a 
reasonable individual that his claim for service connection 
for PTSD is well grounded.  In this regard, it is noted that 
he has been awarded the Combat Infantryman's Badge, and thus 
service incurrence of a verified stressor is established.  In 
addition, the veteran has been diagnosed with PTSD.  Thus the 
basis for a well grounded claim has been satisfied.  The 
record does not indicate that there are any available records 
of probative value that may be obtained and which have not 
already been associated with the claims folder.  Accordingly, 
the Board finds that all relevant facts have been properly 
developed, and that the duty to assist as mandated by 38 
U.S.C.A. § 5107(a) (West 1991) has been satisfied.  

Service connection may be granted for disability which is 
either incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West 1991).

The veteran asserts that he presently has PTSD due to a 
number of stressful events which transpired while he was in 
Vietnam.  Specifically, he indicates that he was directly 
involved in combat, in the course of which many of his 
"closest friends" were killed.  He also alludes to having 
been involved in an engagement in which his unit killed "600" 
enemy soldiers.  In this regard, service medical records are 
negative for any reference to PTSD.  Subsequent to service, a 
report pertaining to the veteran's hospitalization at a non-
VA facility in September 1996 reflects that the veteran had 
had "combat experience" in Vietnam; PTSD was included among 
the hospitalization diagnoses.  The veteran was afforded 
several counseling sessions in 1997 by a non-VA 
psychotherapist, Banks Hudson.  In a statement from the 
latter dated in October 1997, the psychotherapist indicated 
that there had been insufficient "time to get into more 
details about [the veteran's] Vietnam experiences, but I did 
hear enough to believe that he does have PTSD"; the 
psychotherapist's reported diagnoses included PTSD.

When he was pertinently examined by VA in July 1998, the 
veteran indicated that "at least six" of his close friends 
were killed in Vietnam.  The veteran's claims folder was not 
available to the VA examiner; psychological testing was not 
performed.  The examination diagnoses did not include PTSD.  
The examiner was of the opinion that the veteran had "a free-
standing depressive disorder."

In June 1999, the veteran appeared before a hearing officer 
at the RO and gave testimony in support of his claim.  He 
reported concerning his medical history and his current 
complaints.  A complete transcript is of record.  

When he was pertinently examined by VA in August 1999, the 
veteran's claims folder was provided to the VA examiner.  The 
veteran indicated that during his final six months in Vietnam 
he "was involved in combat situations".  He related that he 
had been anxious ever since returning from Vietnam.  The 
veteran was afforded a battery of psychological tests, which 
were interpreted to present a "profile" which was "not a 
typical one associated with PTSD."  The examiner commented 
that, while the veteran had some symptoms of PTSD, he did 
"not appear to meet [the] full criteria" for the same.  The 
examination diagnoses did not include PTSD.

In considering the veteran's claim for service connection for 
PTSD, as noted above, the Board would observe at the outset 
that he is shown to have been awarded the Combat 
Infantryman's Badge.  Thus exposure to a verified stressor is 
established.  In addition to a verified stressor, however, a 
valid claim for service connection for PTSD requires that a 
claimant be shown to have PTSD.  See Gaines v. West, 11 Vet. 
App. 353, 357 (1998).  

Service medical records are negative for any psychiatric 
complaints or treatment and there is no medical evidence of a 
diagnosis of PTSD either in service or for many years after 
service.  The September 1996 private hospital report and the 
October 1997 statement from a private psychotherapist are the 
only instances on file which support a diagnosis of PTSD.  
Notably, however, these records indicate only that the 
veteran had presented problems consistent with the symptoms 
of PTSD, and that the veteran had combat experience.  
Moreover, the examiners did not explain the basis for their 
diagnoses or otherwise indicate that they had reviewed the 
veteran's medical history, other than to note what the 
veteran reported.  

In contrast, the veteran was afforded VA examinations in July 
1998 and August 1999 to specifically address whether he had 
PTSD.  Neither diagnosed PTSD.  The August 1999 examiner 
indicated that the claims file and medical charts were made 
available to him for review.  However, both concluded, 
following evaluation of the veteran, that the veteran lacked 
sufficient symptoms to support a diagnosis of PTSD.  As the 
August 1999 examination was conducted in conjunction with a 
review of the record, and since a battery of psychological 
tests were administered and the results of which relied on, 
the Board concludes that this examination report is of 
greater probative value than the private records.  These 
historical and diagnostic considerations of the VA examiner 
in August 1999 insofar as they provide an explanation and 
amplify the opinion advanced by the VA examiner (i.e., that 
the veteran did not have PTSD), serve to significantly 
enhance the clinical integrity of the examiner's findings.  
See Green v. Derwinski, 1 Vet. App. 121, 123 (1991).   
Accordingly, the Board concludes that the preponderance of 
the evidence establishes that the veteran does not have PTSD.

The Board has considered the veteran's contentions and his 
testimony.  While the veteran and other lay persons may be 
capable of providing evidence of symptomatology, "the 
capability of a witness to offer such evidence is different 
from the capability of a witness to offer evidence that 
requires medical knowledge..." Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Causative factors of a disease or a 
diagnosis amount to a medical question; only a physician's 
opinion would be competent evidence.  Gowen v. Derwinski, 3 
Vet. App. 286, 288 (1992).  

In reaching this decision, the Board finds that application 
of the evidentiary equipoise rule, which mandates that where 
the evidence is balanced and a reasonable doubt exists as to 
a material issue, the benefit of the doubt shall be given to 
the claimant, is not required in this case. See 38 U.S.C.A. § 
5107 (West 1991); 38 C.F.R. § 3.102 (1999); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  In the instant case, 
the diagnoses of PTSD in September 1996 and October 1997 were 
not based on a review of the veteran's medical history, and 
it appears no psychological testing was accomplished.  In 
contrast, VA examiners concluded that the veteran did not 
have PTSD, and provided a rationale for this conclusion.  The 
Board therefore finds that the evidence is not so evenly 
balanced as to require resolution of the claim in the 
veteran's favor.


ORDER

Service connection for post-traumatic stress disorder is 
denied.


		
	NADINE W. BENJAMIN
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

